Order entered December 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00959-CR

                           NOEL YOUNG ANDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81903-2018

                                            ORDER
       Appellant, who was convicted of continuous sexual abuse of a child under the age of

fourteen, filed his brief on November 12, 2019. In the brief, appellant identifies the child victim

by name. This Court does not allow a party to file a brief that discloses the names of child

victims, child witnesses, or any other children discussed or identified at trial in an aggravated

sexual assault case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic

or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth

date, a home address, and the name of any person who was a minor at the time the offense was

committed.”). Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record, giving a statement of the case, or attaching an appendix.

       We DIRECT the Clerk to send copies of this order to Mark Heidenheimer and the Collin

County District Attorney.

                                                     /s/     LANA MYERS
                                                             JUSTICE